             Case 6:20-cv-00487-ADA Document 68 Filed 04/06/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


   WSOU INVESTMENTS, LLC d/b/a                      §   CIVIL ACTION NO. 6:20-cv-487-ADA
   BRAZOS LICENSING AND                             §   CIVIL ACTION NO. 6:20-cv-488-ADA
   DEVELOPMENT,                                     §   CIVIL ACTION NO. 6:20-cv-489-ADA
                                                    §   CIVIL ACTION NO. 6:20-cv-490-ADA
             Plaintiff,                             §   CIVIL ACTION NO. 6:20-cv-491-ADA
                                                    §   CIVIL ACTION NO. 6:20-cv-492-ADA
   v.                                               §   CIVIL ACTION NO. 6:20-cv-493-ADA
                                                    §   CIVIL ACTION NO. 6:20-cv-494-ADA
                                                    §   CIVIL ACTION NO. 6:20-cv-495-ADA
   ZTE CORPORATION, ZTE (USA)                       §   CIVIL ACTION NO. 6:20-cv-496-ADA
   INC., AND ZTE (TX), INC.                         §   CIVIL ACTION NO. 6:20-cv-497-ADA
                                                    §
             Defendants.                            §        JURY TRIAL DEMANDED



                           PLAINTIFF’S RESPONSE TO
               STATUS REPORT REGARDING PENDING VENUE MOTIONS

        Plaintiff respectfully files this Response to Defendants’ Status Report Regarding Pending

Venue Motions.

        1.       Defendants’ “Status Report” re-urges their pending motion to stay pending venue

discovery. Defendants’ motion to stay should be denied for at least three reasons.

        2.       First, it is plainly unnecessary. This Court’s March 23, 2021 Standing Order

Regarding Motions for Inter-District Transfer clearly states how this Court will address the types

of concerns raised in Defendants’ Motion to Stay. Defendants’ proposed order is unnecessary and

is inconsistent with this Court’s Standing Order.

        3.       Second, although WSOU has until June 4 to complete its venue discovery, WSOU

has been diligent in accelerating its discovery to the point where it should be complete by April

30. The wild cards are two depositions of the ZTE, which have been pushed back at ZTE’s request.

The depositions are scheduled for and should be completed on April 13 and 14 if Defendants

cooperate and are properly prepared for their depositions.


                                                1
            Case 6:20-cv-00487-ADA Document 68 Filed 04/06/21 Page 2 of 3




       4.       Third, the third-third party discovery identified in Defendants’ Status Report will

not delay venue briefing. Indeed, all third-party venue discovery is complete, other than one third

party, which should be completed before the depositions of Defendants.

       5.       Finally, as a separate matter, in paragraph 1 of the Status Report, Defendants claim

Plaintiff forced Defendants to file a reply in support of Defendants’ original motions to dismiss by

refusing to treat the motions to dismiss as moot. It is unclear why this claim is included in

Defendants’ Status Report on venue discovery, but it is incorrect. Although Plaintiff considered

its Amended Complaint to moot only the motion to dismiss filed by ZTE Corporation, Plaintiff

agreed as a courtesy to extend Defendants ZTE TX’s and ZTE USA’s deadlines to file renewed

motions to dismiss. Defendants were not forced to file a reply in support of their original motions

to dismiss. Nor did they file replies in support of their motions to dismiss. The document

Defendants cite in their Status Report (-487 Dkt. No. 42) is an untimely reply in support of their

motions to transfer, not a reply in support of their motions to dismiss. Defendants later filed an

untimely renewed motion to transfer, which this Court struck.




Dated: April 6, 2021                          Respectfully submitted,

                                              /s/ Travis Richins
                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Brett A. Mangrum
                                              Texas State Bar No. 24065671
                                              Travis Lee Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com

                                                 2
           Case 6:20-cv-00487-ADA Document 68 Filed 04/06/21 Page 3 of 3




                                               Ryan@EtheridgeLaw.com
                                               Brett@EtheridgeLaw.com
                                               Travis@EtheridgeLaw.com

                                               Mark D. Siegmund
                                               State Bar No. 24117055
                                               mark@waltfairpllc.com
                                               Law Firm of Walt, Fair PLLC.
                                               1508 North Valley Mills Drive
                                               Waco, Texas 76710
                                               Telephone: (254) 772-6400
                                               Facsimile: (254) 772-6432

                                               ATTORNEYS FOR PLAINTIFF


                                  CERTIFICATE OF SERVICE
         I certify that on April 6, 2021 a true and correct copy of the foregoing document was served

upon all counsel of record via the Court’s electronic delivery system under this Court’s Local

Rules.




                                                       /s/ Travis Richins
                                                       Travis Richins




                                                  3
